Title: To John Adams from Samuel Adams, Sr., 4 October 1790
From: Adams, Samuel, Sr.
To: Adams, John



Dear Sir
Boston Octr. 4th. 1790

With pleasure I received your Letter of Septr. 12th. and as our good friend, to whom I dictated my last is yet in Town, I have requested of him a second favour—
You ask what the World is about to become? and, Is the Millenium commencing? I have not studied the Prophesies, and cannot even conjecture.  The Golden Age so finely pictured by Poets, I believe has never yet existed but in their own imaginations.  In the earliest periods, when for the honor of human nature, one should have thought, that man had not learnt to be cruel; what Scenes of horror have been exhibited in families of some of the best instructors in Piety, and morals! Soon the heart of our first father was greivously wounded at the sight of the murder of one of his Sons, perpetrated by the hand of the other.—Has Mankind since seen the happy Age?  No, my friend.  The same Tragedy’s have been acted in the Theatre of the World; the same Arts of Tormenting, have been studied, and practiced to this day; and true religion, and reason united have never succeeded to establish the permanent foundations of political freedom, and happiness in the most enlightened Countries on the Earth.—After a complement to Boston Town meetings, and our Harvard College as having “set the universe in Motion”; you tell me Every Thing will be pulled down; I think with you, “so much seems certain,” but what say you, will be built up?Hay, wood, and stuble may probably be the materials, ‘till Men shall be yet more enlightned, and more friendly to each other—“Are there any Principles of Political Architecture”? Undoubtedly.  “What are they?”—Philosophers ancient, and modern have laid down different plans, and all have thought themselves, Masters of the true Principles.  Their disciples have followed them, probably with a blind prejudice, which is always an Enemy to truth, and have thereby added fresh fuel to the fire of Contention, and increased the political disorder—Things have been deposed by aspiring Nobles, whose pride could not brook restraint—These have waged everlasting War, against the common rights of Men.—The Love of Liberty is interwoven in the Soul of Man, and can never be totally extinguished; and there are certain periods when human patience can no longer endure indignity, and oppression.  The spark of liberty then kindles into a flame; when the injured people attentive to the feelings of their just rights magnanimously contend for their compleat restoration. But such contests have too often ended in nothing more than “a change of Impostures, and impositions.” The Patriots of Rome put an End to The Life of Cæsar; and Rome submitted to a Race of Tyrants in his stead.  Were the People of England free, after they had obliged King John to concede to them their ancient rights, and Libertys, and promise to govern them according to The Old Law of the Land?  Were they free, after they had wantonly deposed their Henrys, Edwards, and Richards to gratify family pride?  Or, after they had brought their first Charles to The block, and banished his family?  They were not—The Nation was then governed by King, Lords, and Commons, and its Libertys were lost by a strife among three Powers, soberly intended to check each other, and keep the scales even.  But while we daily see the violence of the human passions controuling the Laws of Reason and religion, and stifling the very feelings of humanity; can we wonder, that in such tumults little, or no regard is had to Political Checks, and Ballances?  And such tumults have always happened within as well as without doors.  The best formed constitutions that have yet been contrived by the wit of Man have, and will come to an End—because “the Kingdoms of the Earth have not been governed by Reason.”  The Pride of Kings, of Nobles, and leaders of the People who have all governed in their turns, have dissadjusted the delicate frame, and thrown all into confusion—What then is to be done?—Let Divines, and Philosophers, Statesmen and Patriots unite their endeavours to renovate the Age by impressing the Minds of Men with the importance of educating their little Boys, and Girls—of inculcating in the Minds of Youth the fear, and Love of the Deity, and universal Phylanthropy; and in subordination to these great principles the Love of their Country—of instructing them in the Art of self government, without which they never can act a wise part in the Government of Societys great, or small, in short of leading them in the Study, and Practice of the exalted Virtues of the Christian System; which will happily tend to subdue the turbulent passions of Men, and introduce that Golden Age beautifully described in figurative language; when the Wolf shall dwell with the Lamb, and the Leopard lie down with the Kid—the Cow, and the bear shall feed; their Young ones shall lie down together, and the Lyon shall eat straw like the Ox—none shall then hurt, or destroy—for the Earth shall be full of the Knowledge of the Lord—When this Millenium shall commence, if there shall be any need of Civil Government, indulge me in the fancy that it will be in the Republican form, or something better—
I thank you for the your Countenance to our friend Lyde—Mrs. Adams tells me to remember her to yourself, Lady, and Connections; And be assured that I am sincerely / Your friend
Saml Adams